Citation Nr: 0213486	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-00 663	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to accrued benefits based on restoration of death 
pension benefits to a former beneficiary of those benefits.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty during World War II and the 
Korean Conflict and had received VA pension benefits prior to 
his death on August [redacted], 1996.  The deceased beneficiary, 
L.T.R., had been in receipt of disability pension on the 
basis of being a surviving spouse of the veteran, but before 
her death in April 1998, VA terminated those benefits on the 
basis that her marriage to the veteran was not a valid 
marriage.  L.T.R. was pursuing restoration of her pension 
benefits at the time of her death.  The appellant, L.M.T., is 
the daughter of the deceased beneficiary, and she seeks 
entitlement to accrued benefits to reimburse her for 
allegedly bearing the expenses of last sickness and burial of 
the deceased beneficiary.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision issued in October 1998 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the appellant's claim for 
accrued benefits.

The Board remanded the case in May 2000 for further 
development of the evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the RO notified appellant in a letter dated in 
October 2000 what evidence was needed from her in this case, 
namely, bills, receipts, canceled checks, or other evidence 
showing that she had paid the cost of the last sickness and 
burial benefits of her mother.  The RO requested this 
evidence from her again in a letter dated in May 2002.  The 
appellant was informed by the Board May 2000 remand order 
what evidence and information VA would obtain for her that 
was needed to decide her claim, namely, evidence from the 
Social Security Administration (SSA) relevant to the question 
of the validity of her mother's marriage to the veteran and 
the opinion of a Regional Counsel on the validity of this 
marriage under Alabama law.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, VA was able to obtain 
additional evidence pertinent to the issue involved in the 
claim from SSA and VA sought and obtained a legal opinion on 
the validity of the marriage under law of the particular 
jurisdiction involved.  Accordingly, the Board concludes that 
the requirements of the VCAA have been met in this case, and 
the adjudication of this appeal poses no harm or prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  After the death of the veteran in August 1996, L.T.R. was 
awarded pension benefits as the surviving spouse of the 
veteran based on a common law marriage with the veteran.

2.  Prior to her death in April 1998, L.T.R.'s pension 
benefits were terminated based on evidence that she was 
married to a man, W.B., other than the veteran.

3.  L.T.R. had a claim pending for restoration of her pension 
benefits at time of her death.

4.  W.B. and L.T.R. had a valid common law marriage that was 
undissolved during her relationship with the veteran and this 
prior undissolved marriage rendered L.T.R.'s common law 
marriage with the veteran void under Alabama law.


CONCLUSION OF LAW

L.T.R. was not the surviving spouse of the veteran, and there 
were no accrued benefits due and unpaid to her at the time of 
her death.  38 U.S.C.A. §§ 103(c), 5121(a); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.205, 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran died in August 1996, and the next month the RO 
received a claim for death pension benefits from a woman, 
L.T.R., who contended that she was the veteran's surviving 
spouse by reason of common law marriage that she had had with 
the veteran for 28 years.  In July 1997, the RO issued an 
administrative decision in which it determined that L.T.R. 
did have a common law marriage with the veteran and that 
marriage was valid for VA purposes.  In a rating decision 
dated a few days later in July 1997, the RO awarded aid and 
attendance pension benefits for a surviving spouse to L.T.R.

To calculate the amount of pension benefits to be awarded in 
a given case, the RO needs information about the 
beneficiary's income.  L.T.R. reported in July 1997 that she 
was receiving only Supplemental Security Income (SSI) 
payments from the Social Security Administration (SSA) and 
indicated that she was not receiving any other benefits from 
SSA, such as retirement or disability benefits.  In October 
1997, the RO received information by telephone, as shown by 
VA Form 119, Report of Contact, from SSA that L.T.R. was 
receiving SSA benefits based on her common law marriage to a 
man (W.B.) other than the veteran.  Therefore, the RO sent 
L.T.R. a letter in October 1997 proposing to stop her VA 
pension payments because it had received evidence that 
L.T.R.'s marital status had changed.  The RO explained to 
L.T.R. the nature of the evidence that it had from SSA and 
gave her a period of time to submit evidence to show that the 
RO should not stop her pension benefits.

In March 1998, L.T.R. submitted a statement to the RO, 
denying that she was drawing SSA benefits by virtue of a 
marriage to W.B.  She stated that she did have a child by 
W.B., but that they had never been married and they had never 
lived together as man and wife.  She stated that the only man 
she had ever lived with as man and wife was the veteran.  
L.T.R. also submitted a statement from W.B. contending that 
he had a relationship with L.T.R. many years ago and that he 
had fathered a child by her but that they had never lived as 
man and wife and that he had lived with his present wife for 
over thirty-five years.  In reply, the RO wrote to L.T.R. in 
March 1998 and asked her to submit a letter from the SSA 
showing that she was not receiving any SSA benefits based on 
a relationship with W.B.

In September 1998, the RO received a letter from L.M.T. to 
her Senator forwarded from the Senator's office for a 
response and appropriate action.  In the letter, L.M.T. 
stated that she was the daughter of L.T.R. who was the widow 
of the veteran.  She stated that her mother had been 
receiving a check from VA which had been cut off due to some 
bad information VA had received from SSA indicating that her 
mother had been receiving benefits based on a relationship 
with W.B.  She indicated that her mother had died but that 
she was trying to get her VA pension benefits restored prior 
to her death.  L.M.T. was seeking accrued benefits.  In 
September 1998, the RO also received a statement from L.M.T. 
that she was seeking any accrued benefits due her mother 
because she paid her last sickness and burial expenses.

In October 1998, the RO denied L.M.T.'s claim for accrued 
benefits, indicating that there were no benefits due and 
unpaid to her mother, L.T.R., because evidence showed her 
mother was receiving SSA benefits based on a common law 
marriage with W.B.  L.M.T. completed a timely appeal of the 
denial of accrued benefits to the Board.  On her December 
1998 VA Form 9 substantive appeal, L.M.T. stated that W.B., 
not the veteran, was her father but she claimed that her 
mother had never lived with her father and her mother had not 
drawn SSA benefits due to her relationship with her father.

The Board remanded the matter to the RO in May 2000 to 
attempt to get documentary evidence from SSA that more 
clearly demonstrated that L.T.R. had been receiving SSA 
benefits based on a common law marriage to W.B.  The Board 
noted that the evidence that SSA had provided consisted only 
of computer matching data sheets that were difficult for 
someone outside the organization to understand.  The other 
evidence consisted of Reports of Contact recording 
information received from SSA over the telephone.

The Board also asked the RO to obtain evidence from the 
appellant that she actually paid the costs of the L.T.R.'s 
last sickness and her burial expenses.  Finally, the Board 
instructed the RO to send the case to the Regional Counsel to 
address the validity of the common-law marriage between 
L.T.R. and the veteran vis-à-vis her prior common-law 
marriage to W.B.

On remand, the RO did obtain clearer documentary evidence 
from SSA showing that L.T.R. and W.B. had applied for SSA 
benefits in 1994, indicating that they had a common-law 
marriage, and showing that L.T.R. had received SSA benefits 
based on this relationship.  The RO also wrote to the L.M.T. 
in May 2002 to obtain evidence, such as receipts and canceled 
checks, showing that she had actually paid for her mother's 
last sickness and burial expenses.  The appellant replied in 
June 2002 that receipts which she had were burned in a fire 
in her mother's mobile home and she attached a report from a 
fire department showing that they had responded to a fire at 
a mobile home in October 1998. 

The RO also obtained on remand the opinion from the Regional 
Counsel as requested by Board, and that opinion, dated in May 
2002, is in the claims file.  The pertinent facts as set out 
in that opinion and as shown by evidence in the claims are as 
follows:

1)  On his VA Form 21-526, Application for VA Benefits, dated 
June 16, 1987, the veteran listed that he was married to R.T. 
in 1943 and that that marriage had dissolved upon her death.  
No date of death was given.

2)  On March 9, 1962, the veteran married M.M.  The couple 
separated in 1964 and was never divorced.  The veteran 
stated, "still legally married but separated."

3)  On her original application for VA benefits, L.T.R. 
stated that she was never married, only that she had a common 
law marriage with the veteran for 28 years.  She gave no 
dates for that union, beginning or end.

4)  On VA Form 21-470, Statement of Marital Relationship, 
dated February 4, 1997, L.T.R. stated that she and the 
veteran lived together from September 24, 1968, until 1989.

5)  On October 15, 1997, VA learned that L.T.R. was receiving 
SSA benefits as the widow of W.B.

The Regional Counsel reviewed SSA records received September 
6, 2001, as well as a sworn statement from L.T.R. dated 
December 20, 1994.

Regarding the question of whether there was a valid common 
law marriage between the veteran and L.T.R. vis-à-vis her 
prior common-law marriage to W.B., the Regional Counsel noted 
that the applicable stated law provided:

"The elements of a valid common law 
marriage in Alabama are (1) capacity; (2) 
present agreement of mutual consent to 
enter into the marriage relationship, 
permanent and exclusive of all others; 
(3) public recognition of the existence 
of the marriage; and (4) cohabitation or 
mutual assumption openly of marital 
duties and obligations."  Adams v. Boan, 
559 So. 2d 1084, 1086 (Ala. 1990).

The Regional Counsel noted that there was marriage in the 
claims file from SSA which was received on September 6, 2001, 
strongly indicating that a valid common law marriage existed 
between W.B. and L.T.R.  The evidence showed that this 
marriage occurred before the marriage of the veteran and 
L.T.R. and remained in effect after the relationship with the 
veteran was over.

The Regional Counsel noted that W.B., on December 23, 1994, 
filled out a statement of marital relationship (Form 
SSA-754-F4 (282)) in support of a claim for SSA benefits 
showing that (1) he and L.T.R. agreed to live together as man 
and wife; (2) he and L.T.R. lived together as man and wife 
from approximately 1952 to 1966 or 1967; (3) they had five 
children together; and (4) he introduced L.T.R. to relatives, 
friends, neighbors and business acquaintances as his wife.

There also was another Form SSA-754-F4 that appeared to have 
been filled out by L.T.R. showing that (1) she and W.B. lived 
together as man and wife from approximately 1950 to 1959; (2) 
the two considered themselves as man and wife and that she 
went by his name; (3) they had five living children and eight 
altogether; (4) she introduced W.B. to relatives, friends, 
neighbors and business acquaintances as her husband; and (5) 
L.T.R. stated, "there was never any divorce filed by me or 
W.B.  We were still man and wife."  In a sworn statement to 
SSA signed by L.T.R. on December 20, 1994, she outlined her 
relationship with W.B. and indicted that they were man and 
wife.  She stated that she was never married to anyone other 
than W.B., that she had lived with the veteran for awhile but 
she was never married to him because she was still married to 
W.B.

The Regional Counsel noted statements of other witness 
describing a common law marriage between L.T.R. and W.B.  He 
also noted that there were conflicting statements of record 
from W.B. regarding the common law marriage with L.T.R. 
including whether they ever lived together and the number of 
children they had together.

The Regional Counsel then pointed to Alabama law, noting that 
a prior undissolved marriage voids a subsequent one.  He also 
noted that there is a presumption in favor of the validity of 
a second marriage in Alabama but that the presumption is 
rebuttable "and is overcome when the facts and 
circumstances, in light of all reasonable inferences, show 
that the first marriage was not dissolved."

The Regional Counsel observed that other impediments may have 
existed regarding a common law marriage between the veteran 
and L.T.R. such as whether any of the veteran's prior 
marriages were dissolved.  In this regard, he noted that 
there was no evidence showing that the veteran's first wife, 
R.T., was actually deceased or evidence of divorce from M.M., 
who the veteran had claimed was his wife.  If a prior 
undissolved marriage existed between the veteran and either 
of these women up until the time that the veteran and L.T.R. 
separated, the marriage to L.T.R. would be void under Alabama 
Law.

Nevertheless, despite conflicting statements regarding the 
common law marriage between W.B. and L.T.R., the reasonable 
inferences indicated that W.B. and L.T.R. had a valid common 
law marriage that was undissolved during her relationship 
with the veteran.  The Regional Counsel concluded that this 
prior undissolved marriage would make L.T.R.'s common law 
marriage with the veteran void.

In a June 2002 supplemental statement of the case, the RO 
continued the denial of L.M.T.'s claim for accrued benefits 
based on restoration of death pension benefits to her mother, 
L.T.R., who had been a former beneficiary of those benefits.  
The case was returned to the Board for a decision on appeal.

Analysis.

Accrued benefits are "periodic monetary benefits . . . under 
laws administered by [VA] to which an individual was entitled 
at death under existing ratings or decisions, or those based 
on evidence in the file at date of death . . . and due and 
unpaid for a period not to exceed two years . . . ."  Those 
benefits shall, upon the death of such individual, be paid as 
follows:

(1)  Upon the death of a person receiving an apportioned 
share of benefits payable to a veteran, all or any part of 
such benefits to the veteran or to any other dependent or 
dependents of the veteran, as may be determined by VA;

(2)  Upon the death of a veteran, to the living person first 
listed below:
(A) The veteran's spouse;
(B) The veteran's children (in equal shares);
(C) The veteran's dependent parents (in equal shares);

(3)  Upon the death of the surviving spouse or remarried 
surviving spouse, to the children of the deceased veteran;

(4)  Upon the death of a child, to the surviving children of 
the veteran who are entitled to death compensation, 
dependency and indemnity compensation, or death pension; and

(5)  In all other cases, only so much of the accrued benefits 
may be paid as may be necessary to reimburse the person who 
bore the expenses of last sickness and burial.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.

A claim for accrued benefits is a derivative claim and allows 
certain claimants to "stand in the shoes" of a deceased 
claimant of VA benefits and pursue any claims that he had 
pending before his death.  See Zevalkink, 6 Vet. App. at 490, 
aff'd Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996); Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998).  
The appellant in this case contends, in essence, that her 
mother, L.T.R., had been receiving death pension benefits 
based on her being the surviving spouse of the veteran; that 
those benefits were wrongfully discontinued; and that her 
mother was trying to get the benefits restored at the time of 
her death.  She indicates, therefore, that her mother had a 
claim pending for restoration of VA benefits at the time of 
her death.  The appellant would like to "stand in her 
mother's shoes" and pursue that claim for the restoration of 
pension benefits for the purpose of obtaining accrued 
benefits.  Since she is not a child of the veteran, L.M.T. 
claims these accrued benefits under subsection (5) of 
38 U.S.C. § 1521(a), i.e., as the "the person who bore the 
expenses of last sickness and burial."

The first issue which arises is whether her mother, L.T.R., 
had a claim "pending" at the time of her death for 
restoration of her pension benefits at the time of death.  A 
claim is pending either where a claimant makes a claim which 
is not the subject of an adjudication or decision prior to 
death or where the claimant filed an appeal of an unfavorable 
decision on a claim prior to death and the appeal was still 
pending at the time of death.  The appeal would abate the 
finality of the decision rendered, and thus, the claim would 
be considered as still pending.  See Tobler v. Derwinski, 2 
Vet. App. 8, 11 (1991) (noting that an appeal of a decision 
suspends the finality of any judgment with respect to the 
parties to that case until the appeal is resolved); Breslow 
v. Derwinski, 1 Vet. App. 359, 363 (1991) (Steinberg, J., 
concurring) (noting that while a motion to reconsider "is 
pending at the BVA the initial BVA decision remains in 
effect, even though its finality is abated, until it is 
superseded by another 'final' BVA decision").

In this case, the RO terminated L.T.R.'s pension benefits in 
January 1998.  In March 1998, the RO received a statement 
from L.T.R. stating that the reasons for the RO's denial were 
"not true".  Although L.T.R. died before a statement of the 
case was issued, the Board accepts this as a notice of 
disagreement with the RO's decision to terminate pension 
benefits and concludes that L.T.R.'s initiation of an appeal 
to the Board meant that she had a claim pending at the time 
of her death.

The next issue which must be resolve is whether L.T.R. had a 
valid marriage with the veteran for the purpose of restoring 
her pension benefits.  "Marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j).  A "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of section 3.1(j) of VA regulations and who was 
the spouse of the veteran at the time of the veteran's death 
and who (1) lived with the veteran continuously from the date 
of marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried.  
38 C.F.R. § 3.50(b).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if (a) the marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage and (b) the claimant 
entered into the marriage without knowledge of the 
impediment, and (c) the claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death as outlined in 38 C.F.R. § 3.53, and (d) no claim 
has been filed by a legal surviving spouse who has been found 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior to the veteran's 
death.  38 C.F.R. § 3.52.

In jurisdictions where marriages other than by ceremony are 
recognized, marriage may be established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  38 C.F.R. 
§ 3.205(a)(6).

In this case, the Board finds most persuasive the opinion of 
the Regional Counsel on the question of the validity of a 
common law marriage between L.T.R. and the veteran under 
Alabama law.  The evidence cited by the Regional Counsel in 
support of his conclusions is in the claims file.  Based on 
this evidence, the Board concludes that W.B. and L.T.R. had a 
valid common law marriage that was undissolved during her 
relationship with the veteran and that this prior undissolved 
marriage would make L.T.R.'s common law marriage with the 
veteran void under Alabama law.  Thus, L.T.R. was not the 
surviving spouse of the veteran.  Therefore, L.T.R.'s claim 
for restoration of her pension benefits, which was pending at 
the time of her death, cannot be granted.  Because evidence 
preponderates against the claim from which the accrued claim 
is derived, the claim for accrued benefits must be denied 
also.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.


ORDER

L.T.R. was not the surviving spouse of the veteran, and there 
were no accrued benefits due and unpaid to her at the time of 
her death.  The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

